Citation Nr: 0740565	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial, compensable rating for scars 
of the left forearm.  

2.  Whether new and material evidence to reopen a claim for 
service connection for head injury residuals has been 
received.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.  

The claim of entitlement to service connection for head 
injury residuals was previously denied by rating action in 
July 1978.  Although notified of the denial in August 1978, 
the veteran did not appeal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the RO granted 
service connection for scars, left forearm, and assigned an 
initial noncompensable rating, effective February 16, 2005; 
and declined to reopen the veteran's claim for service 
connection for head injury residuals on the basis that new 
and material evidence had not been received.  In July 2005, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in November 2005.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
scars of the left forearm, the Board has characterized the 
issue on appeal in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

The Board notes that the veteran was previously represented 
by the New Hampshire State Veterans Council.  In a November 
2005 statement, the veteran's representative from the New 
Hampshire State Veterans Council reported that the veteran 
was moving out of state and, per his request, the power of 
attorney should be revoked.  While the record does not 
reflect any updated address for the veteran, and  letters 
sent to the veteran by the RO in March and June 2006 (to the 
address of record prior to the November 2005 correspondence 
from the veteran's representative), were not returned as 
undeliverable, the veteran no longer has a representative.  
Hence, he is recognized as now proceding in this appeal pro 
se..  

The Board's decision on the claim for an initial compensable 
rating for scars of the left forearm is set forth below.  The 
matter of whether new and material evidence to reopen a claim 
for service connection for head injury residuals has been 
received is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the February 16, 2005 effective date of the grant 
of service connection the veteran's scars of the left forearm 
have been nontender on examination, and there is no objective 
medical evidence to establish that such scars are deep, cause 
limited motion, have an area greater than 144 square inches, 
are unstable, or cause limitation of function.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for scars of 
the left forearm have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.321, 
3.159, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes (DCs) 
7801-7805 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection for 
scars of the left forearm (the claim at that time).  This 
letter also notified the appellant of what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and specifically 
informed the appellant to submit any evidence in his 
possession pertinent to the claim on appeal.  Thereafter, the 
veteran was afforded the opportunity to respond.  After the 
grant of service connection, and the filing of the veteran's 
NOD, the October 2005 SOC reflects adjudication of the claim 
for a higher initial rating for scars of the left forearm.  
Further, the SOC provided notice of the criteria for higher 
rating for the disability (which is sufficient under 
Dingess/Hartman), and a March 2006 letter  generally 
explained how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts these 
determinations.

Thus, while the RO did not provide a notice letter specific 
to the claim for a higher initial rating, given the above, 
and because the veteran has demonstrated a clear 
understanding of what is needed substantiate the claim for 
higher rating, as evidenced by statements made in his July 
2005 NOD, the Board finds that the veteran is not shown to be 
prejudiced by the timing, content, or form of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also, Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they do not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).  The Board also points out 
that the neither the veteran nor his former representative 
have contended that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice 
to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of a letter 
from the veteran's private physician and the report of VA 
examination conducted in May 2005.  Also of record are 
various written statements provided by the veteran, as well 
as by his former representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such an evaluation and 
the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  

The RO has assigned an initial noncompensable rating for the 
veteran's scars of the left forearm under 38 C.F.R. § 4.118, 
DC 7804.  DC 7804 provides a 10 percent evaluation for scars 
which are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 1.  

In this case, the medical evidence since the effective date 
of the grant of service connection does not establish that 
the veteran's left forearm scars are painful on examination.  
In this regard, the only pertinent medical evidence of record 
since the grant of service connection is the report of the 
May 2005 VA examination.  

During the May 2005 VA examination, the veteran gave a 
history of falling through a plate glass door and sustaining 
lacerations to his left forearm in service, around 1957.  He 
reported that his wounds were repaired surgically, and he 
apparently had no problems post repair; there was no 
infection and the wounds healed primarily.  The veteran noted 
the presence of scars on the ulnar and volar aspects of the 
left forearm.  Some of the scars on the left arm appeared to 
blend together, so it was difficult to tell if there were 
three or four lacerations.  There were indications on the 
skin that these lacerations were repaired by suturing.  There 
was also a more discrete flap laceration on the volar aspect 
of the left thumb.  

On examination, the scars on the left forearm appeared fairly 
superficial and did not adhere to deep structures.  There 
were no indentations present and the examiner noted that 
everything was well-healed.  There were no signs of 
inflammation and there were no keloids present.  There was 
some hyperpigmentation of the skin adjacent to the 
lacerations.  

The examiner reported that the scars were either three or 
four in number, with one scar at the distal end of the 
forearm essentially merging with the next scar.  The length 
of the scars was two inches, with the upper scar 11/2 inches 
and the two distal scars, in combination, approximately 21/4 
inches in length.  The examiner described the small 
laceration of the left thumb.  He noted that range of motion 
of the left wrist was within normal limits, with no pain 
during range of motion.  He specifically noted that the scars 
were nontender and that there were no sensory disturbances in 
the left hand.  The diagnosis was scars of the left forearm, 
not interfering with function of the left forearm, and one 
scar on the volar aspect of the left thumb.  

While the veteran's private physician submitted a letter 
regarding the veteran's in-service injury and current 
difficulties with the left thumb and carpal tunnel syndrome, 
this letter does not address the veteran's left forearm 
scars.  

As there is no evidence that the scars of the left forearm 
are painful on examination, but rather, were specifically 
found to be nontender by the May 2005 VA examiner, the 
criteria for an initial compensable rating under DC 7804 have 
not been met.  

The Board also finds that a compensable rating for the scars 
under consideration is not assignable, at any point since the 
effective date of the grant of service connection, under any 
other potentially applicable diagnostic code.  

In this regard, DC 7801 provides for ratings of 10, 20, 30, 
and 40 percent, respectively, for scars, other than the head, 
face, or neck, that are deep or that cause limited motion and 
have an area or areas exceeding 6 square inches (39 sq. cm.), 
12 square inches (77 sq. cm.), 72 square inches (465 sq. 
cm.), or 144 square inches (929 sq. cm.), respectively.  
38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, are separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Id. at Note 1.  
A deep scar is one associated with underlying soft tissue 
damage.  Id. at Note 2.  

DC 7802 provides a 10 percent rating for scars other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, and have an area of 144 square inches (929 
sq. cm.) or greater.  

DC 7803 provides a 10 percent rating for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note 1.  

Under DC 7805, scars are evaluated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.  

Despite consideration of the foregoing rating criteria, the 
May 2005 VA examination report noted that the total length of 
the veteran's scars was 33/4 inches, and that the scars were 
superficial.  Moreover, the veteran had normal, pain-free 
range of motion in the left wrist.  The examiner specifically 
noted that everything was well-healed, as opposed to being 
unstable, and noted that the scars did not interfere with 
function of the left forearm.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating, pursuant to Fenderson, and 
that the claim for an initial compensable rating for scars of 
the left forearm must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of a compensable 
rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial compensable rating for scars of the left forearm 
is denied.  




REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on that claim.  

Additional RO action is needed to comply with the 
notification requirements of the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to a request 
to reopen a previously denied claim, a claimant must be 
notified of both what is needed to reopen the claim and what 
is needed to establish the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the record contains the February 2005 VCAA 
notice letter to the veteran discussed above, however, that 
letter only addresses what is needed to establish a claim for 
service connection.  Neither that letter nor any other RO 
letter of record provides specific notice of the need to 
submit new and material evidence to reopen the claim for 
service connection for head injury residuals, or provides 
notice of the appropriate legal definition of new and 
material evidence.  

The Board also notes that proper notice under Kent describes 
"what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial."  See 
Kent, 20 Vet. App. at 10.  In this case, there is no evidence 
that the RO considered the basis for the denial of the claim 
for service connection for head injury residuals in the 
prior, final denial, and then provided the veteran a 
specifically tailored notice letter explaining what was 
needed to reopen the claim for service connection for head 
injury residuals, in light of the prior deficiencies in the 
claim.  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to present additional information 
and evidence pertinent to the claim remaining on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
In addition to providing notice of the appropriate legal 
definition of new and material evidence and addressing the 
basis(es) for the prior denial of the claim, the RO should 
provide information as to what evidence is needed to 
establish the claim, on the merits.  The RO should also 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested), and ensure that its 
notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the request to reopen the 
claim for service connection for head injury residuals.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
a VCAA-compliant notice letter regarding 
the request to reopen the claim for 
service connection head injury residuals.  

This letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis(es) for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection.  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  In defining 
the term "new and material evidence," 
the RO must use the version of 38 C.F.R. 
§ 3.156 applicable to claims filed on and 
after August 29, 2001.  

The RO should request that the veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
request to reopen the claim for service 
connection for head injury residuals.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession that is not currently of 
record. 

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the request to 
reopen a claim for service connection for 
head injury residuals, in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


